 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
      JORGE ANDRADE RICO,                                No. 2:17-cv-1402-KJM-DB-P
12

13                       Plaintiff,                      ORDER

14
              v.
15

16    JEFFREY BEARD, et al.,

17
                         Defendants.
18

19                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

20   U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided by

21   Eastern District of California local rules, and the matter is now back before this court as explained

22   below.

23                  Plaintiff initiated this action by filing a complaint in the Northern District of

24   California on August 2, 2016, ECF No. 1, in which he alleged use of the Guard One security

25   check system in the Security Housing Unit (“SHU”) at Pelican Bay State Prison (“PBSP”)

26   violated his Eighth Amendment rights. On July 6, 2017, the assigned Northern District judge

27   ordered the case transferred to this district because the Guard One system at issue implemented

28   this court’s order in Coleman v. Brown, No. 2:90-cv-520-KJM-DB (E.D. Cal.). See ECF No. 51.
                                                        1
 1   On February 2, 2018, the undersigned issued an order relating this case and two others to
 2   Coleman. See ECF No. 60.
 3                  As a result, defendants’ motion to dismiss is before the court. Defendants argue
 4   they are entitled to qualified immunity, in part because they were following the Coleman court
 5   order to implement the Guard One security checks. See Mot., ECF No. 68 at 6. In addition,
 6   defendants argue granting injunctive relief would violate principles of judicial comity, and
 7   plaintiff has failed to state a cognizable claim for an Eighth Amendment violation. Id. at 6–7. In
 8   their supplemental briefing, defendants also argue that, because plaintiff is no longer incarcerated
 9   in the SHU at PBSP, his claims for injunctive and declaratory relief are moot. ECF No. 77 at 1.
10                  On August 2, 2018, the magistrate judge filed findings and recommendations,
11   recommending the court grant defendants’ motion, dismissing (1) the injunctive and declaratory
12   relief claims as moot, and (2) the claims for damages against the “high-level supervisory
13   defendants” on the basis of qualified immunity. Findings & Recommendations (“Findings”),
14   ECF No. 86 at 7–14. The magistrate judge recommended denying the motion to dismiss with
15   respect to the remaining claims for damages against the “appeals review defendants” and the
16   “floor officer defendants,” finding they are not entitled to qualified immunity. Id. at 18.
17                  Plaintiff and defendants filed objections to the Findings, and responses to the other
18   parties’ objections. ECF Nos. 87–89 & 91. In light of the court’s standing order encouraging
19   argument by new attorneys, plaintiff filed a request for oral argument on his objections, to be
20   argued by a new attorney. ECF No. 90; see also Standing Order (“If a written request for oral
21   argument is filed before a hearing, stating an attorney of four or fewer years out of law school
22   will argue the oral argument, then the court will hold the hearing.”). The court heard oral
23   argument on the parties’ objections on October 19, 2018. ECF No. 94.
24                  On January 16, 2019, defendants filed a letter regarding a new Supreme Court case
25   on qualified immunity, and plaintiff responded. ECF Nos. 96, 97 (citing City of Escondido,
26   California, et al. v. Emmons, 139 S. Ct. 500, 2019 WL 113027, at *3 (Jan. 7, 2019) (per curiam)).
27   Defendants filed a second letter soon after, regarding a new Ninth Circuit case on qualified
28
                                                        2
 1   immunity, and plaintiff responded. ECF Nos. 98, 100 (citing Hines v. Youseff, 914 F.3d 1218 (9th
 2   Cir. Feb. 1, 2019)).

 3                   In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,
 4   this court has conducted a de novo review of this case. Having reviewed the file, considered the
 5   parties’ briefing and arguments, and good cause appearing, the court finds the findings and
 6   recommendations with respect to qualified immunity to be supported by the record and by the
 7   proper analysis, with the clarification below. The court also agrees with the magistrate judge that
 8   plaintiff’s claims for injunctive and declaratory relief are moot, without adopting the magistrate
 9   judge’s reasoning regarding the distinction between the Administrative Segregation Unit (“ASU”)
10   at PBSP and the SHU at PBSP. Instead, as explained below, the court finds plaintiff has not met
11   his burden of showing a reasonable expectation that he will return to ASU for non-punitive
12   reasons.
13   I.      QUALIFIED IMMUNITY
14           A.      High-Level Supervisory Defendants
15                   At oral argument, plaintiff’s counsel clarified that plaintiff’s claims against the
16   “high-level supervisory defendants” do not arise from their implementation of the Guard One
17   system, but from the Guard One system itself, which plaintiff argues is inherently
18   unconstitutional even if implemented without human error. The court therefore accepts the
19   magistrate judge’s recommendation that the “high-level supervisory defendants,” defendants
20   Beard, Kernan, Stainer, Harrington and Allison, are entitled to qualified immunity because they
21   were carrying out a facially valid court order in instituting the Guard One system. See Findings at
22   16–18; see also Hines, 914 F.3d at 1230–31 (state officials entitled to qualified immunity for
23   exposing inmates to Valley Fever in part because officials reported to federal receiver charged
24   with managing state prison system’s response to Valley Fever); Fayle v. Stapley, 607 F.2d 858,
25   862 (9th Cir. 1979) (recognizing that government officers would be immune from civil rights
26   liability for actions authorized by court order); Kulas v. Valdez, 159 F.3d 453, 456 (9th Cir. 1998)
27   (prison doctor entitled to qualified immunity for forcibly administering drugs to inmate pursuant
28   to facially valid court order).
                                                         3
 1           B.     Other Defendants
 2                  By contrast, plaintiff’s claims against the “appeals review defendants,” Ducart,
 3   Abernathy, Marulli, Cuske and Parry, and the “floor officer defendants,” Nelson, Garcia, Escamilla

 4   and Shaver, arise out of those defendants’ allegedly flawed implementation of the court order.

 5   See Findings at 18; Pl.’s Opp’n to Defs.’ Mot. to Dismiss at 18 (“[T]he Coleman Order does not
 6   shield the Defendants from liability for their actions beyond the scope of the Order . . . .
 7   [Plaintiff] alleges that the checks were even louder due to the Defendants’ actions beyond the
 8   scope of the Order, such as hitting the buttons with extra force and multiple times.”). Because the
 9   appeals review defendants’ and floor officer defendants’ alleged actions go beyond the bounds of
10   the court’s order, the court adopts the magistrate judge’s recommendation that these defendants
11   are not entitled to qualified immunity, as supplemented below.
12                  1.      Qualified Immunity: Clearly Established Law
13                  The court’s conclusion turns on application of the second prong of the two-
14   pronged test used in assessing whether qualified immunity applies. See Pearson v. Callahan,
15   555 U.S. 223, 232 (2009) (citing Saucier v. Katz, 533 U.S. 194, 201 (2001)). Under the second
16   prong, “the court [] decide[s] whether the right at issue was ‘clearly established’ at the time of
17   defendant's alleged misconduct”; if it was not, a defendant is entitled to qualified immunity. Id.
18   (citing Saucier, 533 U.S. at 201).
19                  The Supreme Court has assumed without deciding that the law as determined by a
20   Circuit court may constitute clearly established law. See, e.g., Kisela v. Hughes, 138 S. Ct. 1148,
21   1153 (2018) (“[E]ven if a controlling circuit precedent could constitute clearly established law in
22   these circumstances, it does not do so here.”) (quoting City & Cty. of San Francisco v. Sheehan,
23   135 S. Ct. 1165, 1176 (2015)); Elder v. Holloway, 510 U.S. 510, 516 (1994); see also Carrillo v.
24   County of Los Angeles, 798 F.3d 1210, 1221 & n.13 (9th Cir. 2015) (noting that in Hope v.
25   Pelzer, 536 U.S. 730, 741–45 (2002), the Court looked to “binding circuit precedent” to
26   determine clearly established law and has not yet “overruled Hope or called its exclusive reliance
27   on circuit precedent into question”).
28   /////
                                                        4
 1                  The Ninth Circuit makes clear it “first look[s] to binding precedent to determine
 2   whether a law was clearly established.” Ioane v. Hodges, 903 F.3d 929, 937 (9th Cir. 2018)
 3   (citing Chappell v. Mandeville, 706 F.3d 1052, 1056 (9th Cir. 2013)); see Carrillo, 798 F.3d at
 4   1221 (“clearly established law” includes “controlling authority in [the defendants’] jurisdiction”
 5   (alteration in original) (quoting Wilson v. Layne, 526 U.S. 603, 617 (1999)). If no binding
 6   precedent “is on point, [the Ninth Circuit] may consider other decisional law.” Chappell, 706
 7   F.3d at 1056. Ultimately, “the prior precedent must be ‘controlling’—from the Ninth Circuit or
 8   Supreme Court—or otherwise be embraced by a ‘consensus’ of courts outside the relevant
 9   jurisdiction.” Sharp v. Cty. of Orange, 871 F.3d 901, 911 (9th Cir. 2017) (citing Wilson, 526 U.S.
10   at 617). That said, the Ninth Circuit has approved of the use of unpublished and district court
11   decisions to inform qualified immunity analysis in conjunction with controlling authority.
12   Sorrels v. McKee, 290 F.3d 965, 971 (9th Cir. 2002) (“We have held that unpublished decisions
13   of district courts may inform our qualified immunity analysis.”).
14                          i.      Level of Specificity
15                  Clearly established law must be defined with a “high ‘degree of specificity,’”
16   District of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (quoting Mullenix v. Luna, 136 S. Ct.
17   305, 309 (2015) (per curiam)), and this standard is “demanding,” id. at 589. The “legal principle
18   [at issue] must have a sufficiently clear foundation in then-existing precedent.” Id. It “must be
19   settled law, which means it is dictated by controlling authority or a robust consensus of cases of
20   persuasive authority,” rather than merely “suggested by then-existing precedent.” Id. at 589–90
21   (citations and internal quotation marks omitted).
22                  While “a case directly on point” is not required “for a right to be clearly
23   established, existing precedent must have placed the statutory or constitutional question beyond
24   debate,” Kisela, 138 S. Ct. at 1152 (quoting White v. Pauly, 137 S. Ct. 548, 551 (2017)), and must
25   “‘squarely govern[]’ the specific facts at issue.” Id. at 1153 (citing Mullenix, 136 S. Ct. at 309);
26   see also Pike v. Hester, 891 F.3d 1131, 1141 (9th Cir. 2018) (“An exact factual match is not
27   required . . . .”). “The rule’s contours must be so well defined that it is ‘clear to a reasonable
28   officer that his conduct was unlawful in the situation he confronted.’” Wesby, 138 S. Ct. at 590
                                                         5
 1   (quoting Saucier v. Katz, 533 U.S. 194, 202 (2001)). Thus, “[t]he dispositive question is ‘whether
 2   the violative nature of particular conduct is clearly established.’” Ziglar v. Abbasi, 137 S. Ct.
 3   1843, 1866 (2017) (quoting Mullenix, 136 S. Ct. at 308) (emphasis and alteration in original).
 4                   “This requirement—that an official loses qualified immunity only for violating
 5   clearly established law—protects officials accused of violating ‘extremely abstract rights.’”
 6   Ziglar, 137 S. Ct. at 1866 (quoting Anderson v. Creighton, 483 U.S. 635, 639 (1987)). In one oft-
 7   quoted summation of these principles, the Court has said qualified immunity “protects ‘all but the
 8   plainly incompetent or those who knowingly violate the law.” Wesby, 138 S. Ct. at 589 (quoting
 9   Malley v. Briggs, 475 U.S. 335, 341 (1986)).
10                           ii.     Notice/Fair Warning
11                   Specificity is required to provide officials with notice of what conduct runs afoul
12   of the law. “Because the focus is on whether the officer had fair notice that her conduct was
13   unlawful, reasonableness is judged against the backdrop of the law at the time of the conduct.”
14   Kisela, 138 S. Ct. at 1152 (quoting Brosseau v. Haugen, 543 U.S. 194, 198 (2004) (per curiam));
15   see also Tolan v. Cotton, 134 S. Ct. 1861, 1866 (2014) (“‘[T]he salient question . . . is whether
16   the state of the law’ at the time of an incident provided ‘fair warning’ to the defendants ‘that their
17   alleged [conduct] was unconstitutional.’”) (quoting Hope, 536 U.S. at 741) (alterations in
18   original).
19                   Although “‘general statements of the law are not inherently incapable of giving
20   fair and clear warning to officers,’ . . . . constitutional guidelines [that] seem inapplicable or too
21   remote” will not suffice. Kisela, 138 S. Ct. at 1153 (quoting White, 137 S. Ct. at 552). Put
22   another way, “[a]n officer ‘cannot be said to have violated a clearly established right unless the
23   right’s contours were sufficiently definite that any reasonable official in the defendant’s shoes
24   would have understood that he was violating it.’” Id. (quoting Plumhoff v. Rickard, 134 S. Ct.
25   2012, 2023 (2014)). Accordingly, “a court must ask whether it would have been clear to a
26   reasonable officer that the alleged conduct ‘was unlawful in the situation he confronted.’” Ziglar,
27   137 S. Ct. at 1867 (quoting Saucier, 533 U.S. at 202).
28   /////
                                                         6
 1                  2.      Discussion
 2                  Applying these principles here, by 2016 it was clearly established that forcing an
 3   inmate to live in an environment with excessive noise is a violation of the Eighth Amendment.
 4   See Findings at 15–16. The magistrate judge comes to the same conclusion, but cites Keenan v.
 5   Hall, 83 F.3d 1083, 1090 (9th Cir. 1996), opinion amended on denial of reh’g, 135 F.3d 1318
 6   (9th Cir. 1998) and Chappell, 706 F.3d at 1070, for the proposition that “the law is clearly
 7   established that excessive noise causing sleep deprivation may violate the Eighth Amendment.”
 8   Findings at 18. Though these two cases do not directly address sleep deprivation caused by noise.
 9   See Keenan, 83 F.3d at 1090–91 (addressing sleep deprivation caused by excess light and
10   separate claim for excessive noise); Chappell, 706 F.3d at 1057–58 (“Chappell’s claim is based
11   on seven days of contraband watch, and he did not claim that he was sleep deprived.”).
12   Nonetheless, the court agrees that it was clearly established that both excess noise and excess
13   sleep deprivation could violate the Eighth Amendment.
14                  In Keenan v. Hall, 83 F.3d 1083, 1090 (9th Cir. 1996), opinion amended on denial
15   of reh’g, 135 F.3d 1318 (9th Cir. 1998), the panel majority opined that “[p]ublic conceptions of
16   decency inherent in the Eighth Amendment require that [inmates] be housed in an environment
17   that, if not quiet, is at least reasonably free of excess noise.” Keenan, 83 F.3d at 1090 (quoting
18   Toussaint v. McCarthy, 597 F. Supp. 1388, 1397, 1410 (N.D. Cal. 1984)). And in Jones v.
19   Neven, an unpublished decision, the Ninth Circuit vacated a finding that qualified immunity
20   applied because “the Eighth Amendment rights [plaintiff] claims defendants violated,” including
21   the right to be free from “excess noise,” were “clearly established.” 399 F. App’x 203, 205 (9th
22   Cir. 2010).1
23                  It also was clearly established that causing an inmate excessive sleep deprivation is
24   an Eighth Amendment violation. Keenan v. Hall, 83 F.3d at 1090 (constant illumination
25   1
      On appeal after remand in Jones, the Circuit ultimately found defendants were entitled to
26   qualified immunity on plaintiff’s conditions of confinement claims based on (1) deprivation of a
     mattress and (2) “constant lighting in his cell for a period of ninety-six hours.” Jones v. Neven,
27   678 F. App’x 490, 493 (9th Cir. 2017), cert. denied, 137 S. Ct. 2279 (2017). The court did not
     address the question of qualified immunity with respect to plaintiff’s claim of excessive noise.
28   See id.
                                                         7
 1   interfering with sleep, with no legitimate penological purpose, can be an Eighth Amendment
 2   violation); Chappell, 706 F.3d at 1070 (dissent observing, although majority did not reach
 3   question, “it was clearly established law that conditions having the mutually reinforcing effect of
 4   depriving a prisoner of a single basic need, such as sleep, may violate the Eighth Amendment.”).
 5   District court decisions provide further support for this proposition. Harris v. Sexton, No. 1:18-
 6   cv-00080-DAD-SAB, 2018 WL 6338730, at *1 (E.D. Cal. Dec. 5, 2018) (“[T]he Ninth Circuit
 7   has concluded that conditions of confinement involving excessive noise that result
 8   in sleep deprivation for inmates may violate the Eighth Amendment.”) (citing Jones, 399 F.
 9   App’x at 205; Keenan, 83 F.3d at 1090); Matthews v. Holland, No. 114CV01959SKOPC, 2017
10   WL 1093847, at *8 (E.D. Cal. Mar. 23, 2017) (“It has been clearly established in the Ninth
11   Circuit, since the 1990s, that inmates are entitled to conditions of confinement which do not result
12   in chronic, long term sleep deprivation.”) (citing Keenan, 83 F.3d at 1090–91) (other citations
13   omitted); Williams v. Anderson, No. 1:10-CV-01250-SAB, 2015 WL 1044629, at *10 (E.D. Cal.
14   Mar. 10, 2015) (officer not entitled to qualified immunity because, “[v]iewed in Plaintiff's favor,
15   the Court finds that it would have been clear to a reasonable officer that subjecting Plaintiff to
16   excessive noise causing sleep deprivation for several months would pose a substantial risk of
17   serious harm.”).
18                  Given the clearly established law regarding excessive noise and excessive sleep
19   deprivation, a reasonable officer would have known it was unlawful to create a racket by running
20   “loudly up and down the metal stairs” and hitting “the Guard One buttons with more force than
21   necessary,” “multiple times, making extra unnecessary noise” once an hour during the night,
22   thereby causing inmates severe sleep deprivation. See First Am. Compl., ECF No. 38, ¶¶ 35–38.
23   For the same reasons, a reasonable officer would have known it was unconstitutional to ignore an
24   inmate’s complaint detailing such allegations. Therefore, the appeals review defendants and the
25   floor level defendants are not entitled to qualified immunity.
26   /////
27   /////
28   /////
                                                        8
 1   II.     MOOTNESS
 2                   Because plaintiff is no longer in the SHU, and therefore no longer subject to the
 3   Guard One checks, the magistrate judge found plaintiff’s claims for injunctive and declaratory
 4   relief (“the claims”) moot unless they fall under one of two exceptions to the mootness doctrine.
 5   Findings at 7–8. The magistrate judge found that neither of the exceptions applied, and the court
 6   adopts this finding, as explained here.
 7                   First, the voluntary cessation exception to mootness does not apply, because
 8   defendants did not unilaterally cease their illegal activity in response to the instant litigation when
 9   they released plaintiff from the SHU after his SHU term expired. See Findings at 12; see also
10   Pub. Utilities Comm’n of State of Cal. v. F.E.R.C., 100 F.3d 1451, 1460 (9th Cir. 1996)
11   (“[D]efendant’s voluntary cessation must have arisen because of the litigation.”) (emphasis in
12   original) (citing Nome Eskimo Community v. Babbitt, 67 F.3d 813, 816 (9th Cir. 1995)).
13                   The second mootness exception applies if “(1) the challenged action is in its
14   duration too short to be fully litigated prior to its cessation or expiration, and (2) there is a
15   reasonable expectation that the same complaining party will be subjected to the same action
16   again.” Findings at 8 (quoting United States v. Sanchez-Gomez, 138 S. Ct. 1532, 1540 (2018)).
17   This is often referred to as the “capable of repetition yet evading review” exception. See, e.g.,
18   Pub. Utilities Comm’n of State of Cal., 100 F.3d at 1459. The magistrate judge concludes
19   plaintiff has not met his burden to establish the second prong of this test is satisfied, and the court
20   agrees. See Findings at 8–11.
21                   However, the magistrate judge also construes plaintiff’s complaint as “limited to
22   his challenge to the use of Guard One in the SHU at PBSP”; therefore, she says the actions
23   challenged are capable of repetition only if there is a reasonable expectation that plaintiff will be
24   incarcerated in that SHU again. Id. at 9. Plaintiff objects, explaining the Guard One system is
25   being implemented in both the ASU and the SHU at PBSP, and cites declarations from PBSP
26   prisoners who complain of the same sleep deprivation caused by use of Guard One in the ASU.
27   Pl.’s Objs. at 7–9 (citing Pl.’s Mootness Br. Ex. B–Ex. D (ECF Nos. 84-2–84-4)) (other citations
28   omitted). The court need not reach the question of whether the conditions in the ASU and the
                                                          9
 1   conditions in the SHU are sufficiently factually distinct to render plaintiff’s potential future
 2   incarceration in the ASU irrelevant for mootness purposes. See Findings at 9.
 3                  Assuming without deciding that the ASU conditions as relevant here are
 4   equivalent to those in the SHU, the court finds plaintiff has not met his burden of showing a
 5   reasonable expectation he will be reincarcerated in either the SHU or the ASU for non-punitive
 6   reasons. See Sanchez-Gomez, 138 S. Ct. at 1541. Because the “capable of repetition” prong
 7   cannot be satisfied by a reasonable expectation that plaintiff will commit future misconduct, the
 8   exception cannot be satisfied here by plaintiff’s mere expectation that he will be reincarcerated in
 9   the SHU or in the ASU for punitive reasons. See Findings at 10–11; see also Sanchez-Gomez,
10   138 S. Ct. at 1541 (“cable of repetition yet evading review” exception not satisfied by “possibility
11   that a party will be prosecuted for violating valid criminal laws”) (citation omitted).
12          A.      Returning to the SHU
13                  Because the SHU is used to punish inmates who have committed misconduct,
14   plaintiff is not able to show that he is likely to return there for a non-punitive reason. In fact, as
15   defendants point out, Rico “does not dispute that he ‘holds the keys’ to remaining free from the
16   Guard One checks in the SHU because SHU placement is tied directly to Rico’s behavior.”
17   Defs.’ Response to Pl.’s Objs. at 9 (citing Cal. Code Regs., tit. 15 § 3341.3 (“An inmate whose
18   conduct endangers the safety of others or the security of the institution shall be housed in a [SHU]
19   to complete an administrative SHU term or for a determinate period of time, if found guilty for
20   serious misconduct pursuant to section 3341.9(e).”)). Moreover, defendants offer evidence to
21   show plaintiff has only ever been placed in the SHU for punitive reasons in the past. Id. (citing
22   ECF No. 83-1 at 2).
23                  Therefore, the magistrate judge is correct that plaintiff cannot meet his burden to
24   show he is likely to return to the SHU for non-punitive reasons.
25          B.      Returning to the ASU
26                  Plaintiff also does not meet his burden to show there is a reasonable possibility he
27   will return to the ASU for non-punitive reasons. To make this showing, plaintiff relies on: (1) his
28   unsupported representation that he “has already been released from and returned to solitary
                                                         10
 1   confinement during the course of this lawsuit,” Pl.’s Objs. at 13 (emphasis omitted), and (2) case
 2   law in which courts generally have observed that “administrative segregation is the sort of
 3   confinement that inmates should reasonably anticipate receiving at some point in their
 4   incarceration,” id. at 14 (quoting Hewitt v. Helms, 459 U.S. 460, 468 (1983)). The court rejects
 5   both arguments.
 6                  As to the first point, plaintiff does not clarify whether he has been placed in any
 7   form of solitary confinement for non-punitive reasons. See id. at 13. Defendants argue, with
 8   support, that plaintiff has only ever been housed in the ASU for punitive reasons. Defs.’
 9   Response to Pl.’s Objs., ECF No. 91 at 12 (“[Plaintiff] has never been placed in ASU for any of
10   [the governing regulations’ list of] non-punitive reasons.”). In fact, “the only two times he was
11   housed in ASU were pending the adjudication of his Rules Violation Reports . . . .” Id. (citing
12   Reynolds Decl., ECF No 83-1, ¶ 2). Plaintiff does not dispute or rebut defendants’
13   representations and so has not met his burden of showing he will likely be placed in the ASU in
14   the future for non-punitive reasons.
15                  As to plaintiff’s second point, the cases he cites do not establish that all prisoners
16   are repeatedly held in administrative segregation for non-punitive reasons throughout their
17   sentences. The Court in Hewitt at most observes quite generally that administrative segregation is
18   “the sort of confinement that inmates should reasonably anticipate receiving at some point in their
19   incarceration.” Hewitt v. Helms, 459 U.S. 460, 468 (1983), receded from on other grounds,
20   Sandin v. Conner, 515 U.S. 472, 472 (1995). The Ninth Circuit similarly has noted only broadly
21   that placement in the SHU was “within the range of confinement to be normally expected” by
22   prison inmates and therefore plaintiff “had no protected liberty interest in being free from
23   confinement in the SHU pending his disciplinary hearing.” Resnick v. Hayes, 213 F.3d 443, 448
24   (9th Cir. 2000). Because Resnick addresses detention in special housing for punitive reasons
25   only, it does not support an argument that plaintiff is reasonably likely to return to the ASU or
26   SHU for non-punitive reasons. See Sanchez-Gomez, 138 S. Ct. at 1541. Plaintiff has identified
27   no authority supporting his argument that he has a reasonable expectation of returning to ASU in
28   the future.
                                                       11
 1                  For the foregoing reasons, the court finds plaintiff has not met his burden of
 2   showing a reasonable expectation of returning to the SHU or the ASU for non-punitive reasons,
 3   and therefore his claims for injunctive and declaratory relief are moot.
 4                  Accordingly, IT IS HEREBY ORDERED:
 5                  1.      The findings and recommendations filed August 2, 2018, are ADOPTED to
 6                          the extent they are consistent with the explanations above;
 7                  2.      Plaintiff’s claims for injunctive and declaratory relief are DISMISSED as
 8                          moot;
 9                  3.      Plaintiff’s claims against defendants Beard, Kernan, Stainer, Harrington
10                          and Allison are DISMISSED based on qualified immunity;
11                  4.      The case will proceed on plaintiff’s claims for damages against the appeals
12                          review defendants (Ducart, Marulli, Abernathy, Cuske and Parry) and the
13                          floor officer defendants (Nelson, Garcia, Shaver and Escamilla); and
14                  5.      The case is referred back to the magistrate judge for further proceedings in
15                          light of this order and as provided by the Local Rules.
16   DATED: March 4, 2019.
17

18                                                    UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28
                                                       12
